Citation Nr: 1722045	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

The Veteran seeks an increased rating for his service-connected asthma.  During the Veteran's VA respiratory examination in May 2010, it was noted that the Veteran  was unable to produce any acceptable or reproducible pulmonary function data on pulmonary function testing.  The Veteran last had a VA respiratory examination in November 2012, over four years ago. In that report, it is noted that the Veteran could not complete pulmonary function testing because he had no more air to blow out,    and he had to take a breath in when he was instructed to blow out.  At the September 2016 hearing, the Veteran testified that he could not complete the pulmonary function testing during the VA examination because he needed to breathe in when he was instructed to breathe out.  He further testified that he has made a couple of attempts    at pulmonary function testing since that VA examination, and he has been unable to exhale each time.  During the hearing, the Veteran appeared to be short of breath.  Accordingly, a new examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (when a veteran claims that his condition has worsened since the original rating and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination).  Pulmonary function testing should be completed during the VA examination, if possible.

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from November 2012 to present.  Moreover, the Veteran testified that he was sent to "JFK Hospital" a few years ago for his asthma. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed authorization form for "JFK Hospital" where he reports he was seen for his lungs a few years ago.  After securing any necessary release, the AOJ should request any relevant records identified. In addition, obtain all outstanding VA treatment records from November 2012 to present.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Schedule the Veteran for a VA respiratory examination to determine the current nature and severity of his service-connected asthma, to include pulmonary function testing.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

If pulmonary function testing cannot be completed, the examiner should indicate whether the testing cannot be completed due to the Veteran's lack of cooperation, or  due to other factors such as the Veteran's inability to exhale for a long period, as claimed by the Veteran. The examiner should indicate whether, in his or her opinion, the Veteran's inability to complete the pulmonary function testing is sincere.

3.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




